Citation Nr: 0215714	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  96-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder and a right knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active service from August 1965 to August 
1968, followed by service with the Army Reserve from August 
1968 to August 1970, and from February 1977 to February 1994; 
he served with the Oklahoma Army National Guard from August 
1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appeal was remanded by the Board in 
April 1998 for additional development.  The requested 
development was completed, and the case is ready for a 
decision by the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained by 
the RO.

2.  An unappealed July 1970 rating decision denied service 
connection for a left and right knee disorder; a June 1982 
unappealed rating decision denied reopening a claim for 
service connection for a left knee disorder.

3.  The evidence associated with the claims file subsequent 
to the July 1970 and June 1982 rating decisions is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder and for a right knee disorder.

4.  The medical evidence does not show that any current knee 
disorder is causally related to an incident of the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied service 
connection for a left and right knee disorder is final, and 
the June 1982 rating decision that denied reopening a claim 
for service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.302 (2001).

2.  New and material evidence has been presented to reopen a 
claim for service connection for a left knee disorder and a 
right knee disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159); 38 C.F.R. § 3.156 (2001).

3.  Neither a left knee disorder nor a right knee disorder 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current knee disability is related to an injury he sustained 
in service in 1966, when he jumped from a truck.  

This matter was previously before the Board, and remanded in 
April 1998 for further development, including obtaining 
confirmation of the veteran's service dates, and additional 
service medical records.  The Board has reviewed the file, 
and is satisfied that the RO complied with the instructions 
in the remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).

A brief review of the history of this appeal is as follows.  
In a July 1970 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a left knee 
disorder because the recent medical evidence was negative for 
a left knee disorder.  The RO also noted that there was no 
right knee disorder found on the last examination.  The RO 
notified the veteran of that decision by letter dated that 
same month; the veteran did not initiate a timely appeal and 
the decision became final.  38 U.S.C.A. § 7105.  

In May 1982, the veteran initiated a claim for service 
connection for a left knee injury.  The RO determined there 
was no new factual basis to reopen that claim in a June 1982 
rating decision.  The veteran was notified of that decision 
and his appellate rights by RO letter dated in July 1982, but 
he did not initiate an appeal as to that decision and it 
became final.  38 U.S.C.A. § 7105.  In April 1995, the 
veteran filed a request to reopen his claim for service 
connection for a knee condition.  The RO denied reopening his 
claim, and the veteran initiated the present appeal.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Under 38 U.S.C.A. § 5103A, the VCAA also 
codifies VA's duty to assist, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA statutes and the implementing 
regulations will be collectively referred to as "the VCAA." 

Although the VCAA was not specifically applied by the RO in 
this case, the Board finds no prejudice to the veteran in 
proceeding with this appeal because t VCAA requirements have 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that in an August 1989 letter, the RO 
requested the veteran to furnish evidence that his claimed 
knee disorder was incurred or aggravated during active 
service.  By virtue of the April 1998 BVA remand, the veteran 
was put on notice that VA would attempt to obtain additional 
service medical records, including records from the National 
Guard and from the Army Reserve.  The Board also informed the 
veteran that they had requested the RO to obtain a list of 
dates of any active duty training the veteran had with the 
National Guard and the Army Reserve.  In February 2002, the 
veteran was informed that the Board had decided to obtain a 
medical expert opinion in the veteran's case.  In April 2002, 
the Board gave the veteran an opportunity to review the 
medical expert opinion, and to present any further argument 
or evidence in support of his claim.  The veteran did not 
respond to that letter.  

In addition to the foregoing, by various rating decisions, a 
statement of the case (SOC) issued in April 1996, and a 
supplemental statement of the case (SSOC) issued in October 
2001, the veteran was informed of the laws and regulations 
governing service connection and new and material evidence.  
The Board is satisfied that the veteran was put on notice as 
to the evidence needed to substantiate his claims, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
numerous private treatment records, a VA examination report, 
and a medical expert opinion dated in March 2002.  In 
September 1997, the veteran testified at a hearing before the 
undersigned.  A transcript of that hearing is in the record.  
The Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  There has been a regulatory change pertaining to the 
definition of new and material evidence with respect to 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).  

As noted earlier, one of the reasons for the RO's prior final 
denials of this claim was that there was no evidence of a 
current knee disorder.  Since the time of those decisions, 
private medical evidence has been obtained showing treatment 
for a right knee disorder.  Also, in March 2002, a VA medical 
opinion was obtained in regard the claimed relationship 
between the veteran's current knee disorder and his active 
service.  The Board finds that the private medical evidence 
and the March 2002 VA medical opinion constitute new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a left knee disorder and a right 
knee disorder.  The evidence is new in that it was not 
previously of record, and the evidence is material because it 
includes an opinion as to the etiology of the veteran's 
current knee disorder.  As such, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder and a right knee disorder, and the claim 
is reopened.  38 C.F.R. § 3.156(a).  

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active military, naval, or air service includes any 
period of active duty for training (ADT) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(22), 
(24); 38 C.F.R. § 3.6(a).  Where the determinative issue in a 
service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The veteran's service medical records from his period of 
active service show that in July 1966, he was seen with an 
impression of a "slight strain" of the right knee.  It was 
noted that the veteran had jumped from the back of a truck, 
and sustained an injury to his right patella.  The veteran 
had no loss of motion, no edema, and no extreme pain.  There 
was no prescribed medication or treatment, and the veteran 
was returned to duty.  The veteran's service separation 
examination, dated in August 1968, is negative for any 
references to a knee disorder.

Service medical records for the veteran's Army Reserve 
service include a July 1982 Report of Medical History, which 
includes a reference to a 1967 injury to the right patella 
when the veteran was thrown out of a truck.  It is noted that 
the veteran had a fractured right patella with good recovery.  
A January 1987 Report of Medical History includes a reference 
to a past knee injury.  An August 1990 Report of Medical 
Examination shows normal knees.  

Aside from the veteran's service medical records, the VA and 
private medical evidence of record includes a June 1970 VA 
examination report which is negative for any evidence of a 
knee disorder.  An x-ray of the left knee revealed no bony or 
articular abnormalities.  

A July 1986 record from the Pryor Orthopedic and Sports 
Medicine Clinic reflects that the veteran had sustained an 
on-the-job injury to his right knee.  He apparently had 
stumbled while walking.  He complained of swelling and pain, 
and the impression was a torn lateral and medial meniscus.  
It was noted that the veteran had an injury in 1966 when he 
was thrown off a truck, but that his knee had not bothered 
him very much since that injury.  The final diagnosis was 
right knee sprain with synovitis and meniscus injury.  It was 
noted that there was "no permanent impairment at the present 
time."  

A July 1986 private medical statement from Thomas A. Chandy, 
M.D., indicates that the veteran had a torn cartilage of the 
right knee, for which he was going to need arthroscopic 
surgery.  Private medical progress notes dated from April 
1988 to October 1989, include a notation that the veteran had 
right leg pain for the past ten to twelve years.  

In November 1989, the veteran was seen at the Central States 
Orthopaedic and Sports Medicine Center.  It was noted that he 
was thrown off a truck in 1966 and landed on his right knee.  
It was further noted that he twisted his right knee in 1986, 
when he was walking through some rough terrain.  The examiner 
stated that since then, the veteran had difficulty with his 
right knee to the point where it hurt all the time.  On 
examination, he had a significant amount of tenderness.  The 
assessment was a probable medial meniscus tear that was 
chronic in nature and had been going on for a long time.  
Shortly thereafter, the veteran had arthroscopic surgery of 
the right knee.  

A November 1989 statement from James D. Cash indicates that 
the veteran had chondromalacia of the medical femoral 
condyle, which was arthroscopically debrided earlier that 
month.  A January 1990 statement from Dr. Cash indicates that 
the veteran had done very well with his right knee 
arthroscopy, and was back to his regular activity with almost 
no pain.  A February 1992 clinical record indicates that the 
veteran was involved in an automobile accident in July 1991, 
and that his right knee had gone into the dash.  A March 1992 
record from the Central States Orthopaedic and Sports 
Medicine Center indicates that the veteran had right knee 
chondromalacia for which he was receiving treatment.  

In September 1997, the veteran and his wife testified at a 
hearing at the RO before the undersigned member of the Board.  
The veteran testified that he injured both his knees in 
service in 1966 when he jumped from a truck.  He indicated 
that he did not have any additional treatment for his knees 
while he was on active duty, although he experienced soreness 
and swelling, and was unable to march, run, and walk.  The 
veteran explained that he did not seek treatment in the years 
following the injury, because the pain would come and go.  
The veteran also described an incident in 1986, in which he 
twisted his knee while walking on some rough terrain.  He 
indicated that he had one arthroscopy in 1989.

In February 2002, this case was referred by the Board for a 
medical expert opinion.  The examiner was specifically 
requested to provide an opinion as to the following question:

With particular attention to the 
pathology present at the time of the 
November 1989 surgery, is it at least as 
likely as not (50 percent likelihood or 
greater) that the veteran incurred a 
chronic right knee disorder, as a result 
of the 1966 injury in service when he 
fell from a truck?

In March 2002, an opinion was received.  The reviewing 
physician, a professor of orthopaedic surgery, provided a 
thorough summary of the veteran's medical history as pertains 
to his knees, which is consistent with the evidence of 
record.  The examiner noted that in November 1989 the veteran 
was treated by Dr. Cash for a torn medial meniscus, which the 
examiner characterized as a "significant knee injury," 
manifested by a lesion in the medial femoral condyle and a 
torn medial meniscus.  After reviewing the veteran's medical 
history, the doctor concluded that "[b]ased on a reasonable 
degree of medical certainty (51 percent or greater), this 
injury occurred sometime around the [veteran's] visit to Dr. 
Tom Chandy in July of 1986."  He indicated that it was 
"unlikely that an injury of this severity could have 
occurred in 1966 when the [veteran] sustained his injury 
jumping from the back of a truck while in the army in 
Germany."  The examiner noted that the examination at the 
time of the 1966 injury was normal, and that the veteran's 
re-enlistment examination in January 1971 (four years later) 
was negative for complaints of a knee disorder.  In fact, the 
examiner emphasized that the veteran did not seek medical 
attention for his right knee until twenty years later, when 
he was examined by Dr. Chandy.  

The Board has reviewed all the medical evidence of record, 
but finds that the preponderance of the evidence is against 
service connection for a right knee disorder and a left knee 
disorder.  The record is clear that the veteran injured his 
right knee in service in 1966.  The record is also clear that 
he had a twisting injury to his right knee in 1986, which was 
twenty years following the in-service injury.  

There is no medical evidence of record of a left knee 
disorder, despite the veteran's contentions that he injured 
both knees in 1966.  As such, there is no basis to grant 
service connection for a left knee disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim).  
There is medical evidence of a current right knee disorder; 
however, there is no probative medical evidence linking any 
current right knee disorder to the in-service injury in 1966.  
Moreover, there is no medical evidence that an injury to the 
veteran's right knee during a period of active duty training 
contributed to a current knee disorder.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this case, the Board finds that 
the VA medical expert opinion obtained in March 2002 is 
persuasive in the conclusion that the veteran's current knee 
pathology is not related to the incident in service in 1966.  

The Board finds that the VA physician who reviewed the claim 
folder answered the question posed to him, and supported his 
opinion by clinical findings in the record and medical 
expertise.  It is apparent that the VA examiner considered 
the veteran's medical history and current complaints and 
symptoms in reaching his conclusion.  The Board finds the VA 
examiner's opinion probative in this appeal.  Moreover, there 
is no medical opinion of record specifically linking any 
current knee pathology to an incident of the veteran's active 
service, or to an injury incurred during a period of active 
duty for training.  The record following the veteran's 1966 
injury is silent for many years for any evidence of 
symptomatic knee pathology.  Although the July 1982 Report of 
Medical History referenced an injury in 1967 that resulted in 
a fractured right knee patella, the March 2002 medical expert 
opinion discounted that notation as inaccurate, based on an 
absence of any evidence of a fractured patella around the 
time of the truck incident in service.  
 
The Board acknowledges the veteran's contentions that he 
currently has a left and right knee disorder as a result of 
the in-service injury in 1967.  The veteran is obviously 
competent to testify that he injured his knees in service and 
that he currently has knee pain.  But as a lay person without 
medical expertise or training, his opinion as to whether any 
current knee disorder was caused by an injury in service not 
competent medical evidence, which is required to establish 
service connection.  See Espiritu, 2 Vet. App. at 494-95 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence is needed to establish 
service connection.  

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for a left knee disorder and for a right 
knee disorder.  Accordingly, the appeal must be denied.  The 
Board has considered the "benefit of the doubt" rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) requires that the Board consider all the evidence 
and material of record; the benefit-of-the-doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  







ORDER

New and material evidence has been presented to reopen claims 
for service connection for a left knee disorder and for a 
right knee disorder, and to that extent the appeal is 
allowed.

Service connection for a left knee disorder and for a right 
knee disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

